     Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 1 of 8 PageID 798


                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

CHRISTOPHER MARK PARIS, and,
OXEBRIDGE QUALITY RESOURCES                                    Case No. 8:19-cv-00423-WFJ-SPF
INTERNATIONAL, LLC

        Plaintiffs,

                      v.

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an individual, DONALD LABELLE, an
individual

        Defendants.
                                /


                                 CASE MANAGEMENT REPORT

1.      Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held on
        Wednesday, July 3, 2019 at 12:30pm by telephone and was attended by:

                Glen Shrayer                                          Counsel for Plaintiffs
                Amara Rodriguez                                       Counsel for W. Levinson
                Mark Tischhauser                                      Counsel for LPS, PC
                Daryl Guberman                                        Unrepresented party
                Guberman, PMC                                         Unrepresented at this time
                Donald Labelle                                        Unrepresented party


2.      Initial Disclosures:

        Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that “[e]xcept in categories of
proceedings specified in Rule 26(a)(1)€, or to the extent otherwise stipulated or directed by order, a party
must, without awaiting a discovery request, provide to other parties: (A) the name and, if known, the
address and telephone number of each individual likely to have discoverable information that the
disclosing party may use to support its claims or defenses, unless solely for impeachment, identifying
the subjects of the information; (B) a copy of, or a description by category and location of, all
     Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 2 of 8 PageID 799


documents, data compilations, and tangible things that are in the possession, custody, or control of the
party and that the disclosing party may use to support its claims or defenses, unless solely for
impeachment; (C) a computation of any category of damages claimed by the disclosing party, making
available for inspection and copying as under Rule 34 the documents or other evidentiary material, not
privileged or protected from disclosure, on which such computation is based, including materials bearing
on the nature and extent of injuries suffered; and (D) for inspection and copying as under Rule 34 any
insurance agreement under which any person carrying on an insurance business may be liable to satisfy
part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments
made to satisfy the judgment.” Fed. R. Civ. P.26(a)(1).

        The parties

             _X           have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) or
                          agree to exchange such information on or before thirty (30) days from the date
                          of the Court’s Order on the pending Motions to Dismiss for Lack of
                          Personal Jurisdiction.

                          Defendant, Donald LaBelle, does not agree to exchange information. Please
                          see below.

                          Stipulate to not disclose information referenced by Fed. R. Civ. P.
                          26(a)(1)(A)-(D) for the specific reason(s) that:

             X            have been unable to reach agreement on whether to disclose information
                          referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). Donald LaBelle objects to
                          disclosure of such information for the specific reason(s) that: I do not
                          understand the requirement.

3.      Discovery Plan – Plaintiff: The parties jointly propose the following Plaintiff’s discovery plan:

        a.        Plaintiff’s Planned Discovery: A description of every discovery effort Plaintiff plans to
                  pursue is described below. The description of each discovery effort will be listed under
                  the appropriate heading below and will include the subject matter of the discovery and
                  the time during which the discovery will be pursued:

                  (1)    Requests for Admission:

                         Subject Matter: source and authors of various websites posting statements; who
                         is records; domain records; registrar information; financials of defendant
                         corporations

                         Time: to be pursued within 120 days of the court entering an Order on the pending
                         Motions to Dismiss for Lack of Personal Jurisdiction


                  (2)    Written Interrogatories:

                         Subject Matter: source and authors of various websites posting statements; who
                         is records; domain records; registrar information; financials of defendant
Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 3 of 8 PageID 800


                   corporations

                   Time: to be pursued within 120 days of the court entering an Order on the pending
                   Motions to Dismiss for Lack of Personal Jurisdiction

            (3) Requests for Production or Inspection:

                   Subject Matter: source and authors of various websites posting statements; who
                   is records; domain records; registrar information; financials of defendant
                   corporations; correspondence between Defendants; corporation records

                   Time: to be pursued within 120 days of the court entering an Order on the pending
                   Motions to Dismiss for Lack of Personal Jurisdiction

            (4)    Oral Depositions:


            Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ.
            P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in
            any case unless otherwise ordered by the Court.” Any request by Plaintiff to exceed this
            limit must be made in paragraph 6 below and approved by the court.

            Time Permitted for Each Deposition: Each deposition is limited to one day of seven
            hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
            parties or order of Court.

            The parties stipulate/request a court order to extend the time to take the deposition of the
            following individuals: None at this time.

                  Name                   Proposed Length of                     Grounds
                                             Deposition
        William Levinson              3 Days                          Nature of defamation;
                                                                      quantity of documents
                                                                      and information
                                                                      anticipated to be
                                                                      received in discovery.
        Daryl Guberman                2 Days                          Nature of defamation;
                                                                      quantity of documents
                                                                      and information
                                                                      anticipated to be
                                                                      received in discovery.
        Donald LaBelle                2 Days                          Nature of defamation;
                                                                      quantity of documents
                                                                      and information
                                                                      anticipated to be
                                                                      received in discovery.

   b.       Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
            26(a)(2)(C), that Plaintiff’s Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:
     Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 4 of 8 PageID 801



                    February 18, 2020

        c.     Supplementation of Disclosures and Responses: Parties agree that Plaintiff’s
               supplementation under Fed. R. Civ. P. 26€ will be provided at the following times:

                   Within       30      days      of     discovery       of     material      information.

        d.     Completion of Discovery: Plaintiff will commence all discovery in time for it to be
               completed on or before:

                   April 18, 2020

4.      Discovery Plan – Defendant: The parties jointly propose the following Defendant’s discovery
        plan:

        a.     Defendant’s Planned Discovery: A description of every discovery effort Defendant plans
               to pursue is described below. The description of each discovery effort will be listed under
               the appropriate heading below and will include the subject matter of the discovery and
               the time during which the discovery will be pursued:

                (1) Requests for Admission:
                    William Levinson / LPS :
                    Subject Matter: Plaintiff’s publications; Plaintiff’s website; Plaintiff’s relationship /
                    employment with SpaceX; Plaintiff’s relationship / employment with Pulse Medical;
                    Plaintiff’s offered services; any other material reasonably related to lead to the
                    discovery of relevant evidence. Discovery relevant to any new facts of issues that arise
                    from Plaintiff’s responses to discovery.

                   Daryl Guberman / Guberman PMC
                   Plaintiff’s allegations pertaining to ownership of Guberman, PMC; Plaintiff’s
                   allegations of relationships with different Florida corporations and entities;

                   Donald Labelle

                   Time: to be pursued within 120 days of the court entering an Order on the pending
                   Motions to Dismiss for Lack of Personal Jurisdiction


                (2) Written Interrogatories:

                   William Levinson / LPS:
                   Subject Matter: Plaintiff’s employment history; Plaintiff’s known names and aliases;
                   Plaintiff’s criminal history; certifications and credentials; clients and speaking
                   engagements; contracts for business; FBI communications pertaining to safety; any
                   other material reasonably related to lead to the discovery of relevant evidence.
                   Discovery relevant to any new facts of issues that arise from Plaintiff’s responses to
                   discovery.
Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 5 of 8 PageID 802


            Daryl Guberman / Guberman, PMC
            Plaintiff’s allegations pertaining to ownership of Guberman, PMC; Plaintiff’s
            allegations of relationships with different Florida corporations and entities

            Donald Labelle:
            Basis for Plaintiff’s allegations of defamation; Plaintiff’s physical address

            Time: to be pursued within 120 days of the court entering an Order on the pending
            Motions to Dismiss for Lack of Personal Jurisdiction

         (3) Requests for Production or Inspection:

            William Levinson / LPS:
            Subject Matter: Plaintiff’s correspondence with SpaceX pertaining to loss of
            relationship; Plaintiff’s correspondence with Pulse Medical pertaining to loss of
            relationship; Plaintiff’s correspondence with any other party alleged to have ended a
            professional relationship pursuant to William Levinson’s actions; Plaintiff’s postings’
            pertaining to and/or discussing William Levinson; Plaintiff’s correspondence with
            American Quality Institute pertaining to and/or discussing William Levinson; any
            other material reasonably related to lead to the discovery of relevant evidence.

            Guberman / Guberman, PMC
            Evidence of the corporation’s direct involvement in Plaintiff’s allegations; discovery
            relevant to any new facts of issues that arise from Plaintiff’s responses to discovery;
            evidence of fraudulent DCMAs;

            Time: to be pursued within 120 days of the court entering an Order on the pending
            Motions to Dismiss for Lack of Personal Jurisdiction

         (4) Oral Depositions:

         Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ.
         P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in any
         case unless otherwise ordered by the Court.” Any request by Defendant to exceed this
         limit must be made in paragraph 6 below and approved by the court.

         Time Permitted for Each Deposition: Each deposition is limited to one day of seven
         hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
         parties or order of Court.

         The parties stipulate/request a court order to extend the time to take the deposition of
         the following individuals:

            Name                    Proposed Length of                    Grounds
                                        Deposition
    Christopher Mark Paris       5 Days                          Nature of defamation;
                                                                 quantity of documents
                                                                 and information
                                                                 anticipated to be
     Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 6 of 8 PageID 803


                                                                         received in discovery;
                                                                         number of issues that
                                                                         have to be addressed
                                                                         pursuant to Plaintiff’s
                                                                         complaint

        b.      Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
                26(a)(2)(C), that Defendant’s Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted
                here:
                     March 18, 2020

        c.      Supplementation of Disclosures and Responses: Parties agree that Defendant’s
                supplementation under Fed. R. Civ. P. 26€ will be provided at the following times:

                     Within 30 days of discovery of material information

        d.      Completion of Discovery: Defendant will commence all discovery in time for it to be
                completed on or before:

                    April 18, 2020

        e.      Dispositive Motion Cutoff Date:

                    May 18, 2020

5.      Joint Discovery Plan – Other Matters: Parties agree on the following other matters relating to
        discovery (e.g., handling of confidential information,
                assertion of privileges, whether discovery should be conducted in phases or be limited to
                or focused upon particular issues):

                None at this time.

6.      Disagreement or Unresolved Issues Concerning Discovery Matters: Any disagreement or
        unresolved issue will not excuse the establishment of discovery completion dates. The parties
        are unable to agree as to the following issues concerning discovery:

        •    Inclusion of Bruce A. Minnick in the Case Management Conference and Report
             representing Guberman, PMC, notwithstanding the Court Order to enter a Clerk’s
             Default against Guberman, PMC and the Response to the Court’s Order to show cause
             indicating Mr. Minnick will be appearing as counsel for Guberman, PMC. Plaintiff’s
             position is that Mr. Minnick has not made an appearance, the Clerk has been instructed
             to enter a default against Guberman, PMC and Mr. Minnick is not admitted to practice
             in the Middle District of Florida

        •    Daryl Guberman would like to have all of the documents and information he discloses to
             be deemed confidential.

7.      Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties agree that the
        final date for filing motions for leave to file third party claims, motions to join parties should
      Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 7 of 8 PageID 804


         be:

                November 3, 2019

8.       Settlement and Alternative Dispute Resolution: Pursuant to Local Rule 3.05(c)(2)(C)(v), the
         parties submit the following statement concerning their intent regarding Alternative Dispute
         Resolution:

         Parties agree that settlement is

                          likely
                    X     unlikely.

         Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b):
                          Yes               X     No                    likely to agree in future

         If binding arbitration is not agreed to, the court may order non-binding arbitration pursuant to
         Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant to Chapter
         Nine of the Local Rules of the Middle District of Florida, or both.


9.       The parties agree mediation will be completed by January 31, 2020.

10.      Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the jurisdiction of the
         United States Magistrate Judge for final disposition, including trial. See 28 U.S.C. § 636. Should
         parties agree to proceed before the Magistrate Judge the attached form must be completed and filed
         with the case management report.

                          Yes               X     No                    likely to agree in future

11.      Preliminary Pretrial Conference:
         Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are
         mandatory in Track Three Cases.

         Track Two Cases: Parties
                 request (check one)
            X do not request
         a preliminary pretrial conference before entry of a Case Management and Scheduling Order in this
         Track Two case. Unresolved issues to be addressed at such a conference include:

12.      Final Pretrial Conference and Trial: Parties agree that they will be ready for a final pretrial
         conference on or after June 18, 2020 and for trial on or after July 15, 2020. This Jury trial is
         expected to take approximately _5_day(s).

13.      Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they are aware of and
         will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3) and final pretrial
         procedures requirements in Local Rule 3.06.

14.      Other Matters:
Case 8:19-cv-00423-WFJ-SPF Document 55 Filed 07/03/19 Page 8 of 8 PageID 805



   None at this time.



                                      Date:   July 3, 2019

                                      Signature of Counsel (with information required by
                                      Local Rule 1.05(d)) and Signature of Unrepresented
                                      Parties


                                                   /s/Glen Shrayer
                                                   Glen Shrayer


                                                   /s/Amara B. Rodriguez
                                                   Amara Rodriguez


                                                   /s/ Mark Tischhauser
                                                   Mark Tischhauser


                                                   /s/ Daryl Guberman
                                                   Daryl Guberman


                                                   /s/ Donald LaBelle
                                                   Donald Labelle


                                                   /s/ Bruce A. Minnick
                                                   Bruce A. Minnick
